                Case 4:20-cv-01221-LPR Document 2 Filed 10/26/20 Page 1 of 3



                                                                                                FILED
                                      UNITED STATES JUDICIAL PANEL
                                                   on                                           10/26/2020
                                       MULTIDISTRICT LITIGATION
                                                                                          U.S. DISTRICT COURT
                                                                                       SOUTHERN DISTRICT OF INDIANA
                                                                                          5RJHU$*6KDUSH, Clerk

        IN RE: COOK MEDICAL, INC., IVC FILTERS
        MARKETING, SALES PRACTICES AND
        PRODUCTS LIABILITY LITIGATION                                                            MDL No. 2570



                                          (SEE ATTACHED SCHEDULE)
  Oct 26, 2020

By:AbigailTemple D.C.          CONDITIONAL TRANSFER ORDER (CTO í110)



        On October 15, 2014, the Panel transferred 13 civil action(s) to the United States District Court for
        the Southern District of Indiana for coordinated or consolidated pretrial proceedings pursuant to 28
        U.S.C. § 1407. See 53 F.Supp.3d 1379 (J.P.M.L. 2014). Since that time, 231 additional action(s)
        have been transferred to the Southern District of Indiana. With the consent of that court, all such
        actions have been assigned to the Honorable Richard L. Young.

        It appears that the action(s) on this conditional transfer order involve questions of fact that are
        common to the actions previously transferred to the Southern District of Indiana and assigned to
        Judge Young.

        Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
        Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
        Southern District of Indiana for the reasons stated in the order of October 15, 2014, and, with the
        consent of that court, assigned to the Honorable Richard L. Young.

        This order does not become effective until it is filed in the Office of the Clerk of the United States
        District Court for the Southern District of Indiana. The transmittal of this order to said Clerk shall be
        stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
        Panel within this 7íday period, the stay will be continued until further order of the Panel.



             Oct 26, 2020                                      FOR THE PANEL:



                                                               John W. Nichols
                                                               Clerk of the Panel
        Case 4:20-cv-01221-LPR Document 2 Filed 10/26/20 Page 2 of 3




IN RE: COOK MEDICAL, INC., IVC FILTERS
MARKETING, SALES PRACTICES AND
PRODUCTS LIABILITY LITIGATION                                              MDL No. 2570



                    SCHEDULE CTOí110 í TAGíALONG ACTIONS



 DIST        DIV.      C.A.NO.      CASE CAPTION


ARIZONA

  AZ          2       20í01794      Steward v. Cook Incorporated et al   1:20-cv-6244-RLY-TAB

ARKANSAS EASTERN

  ARE         4       20í01221      Hocut v. Cook Incorporated et al     1:20-cv-6245-RLY-TAB

CALIFORNIA SOUTHERN

  CAS         3       20í01691      Sevene v. Cook Incorporated et al    1:20-cv-6246-RLY-TAB

DISTRICT OF COLUMBIA

  DC          1       20í01782      BROWN v. COOK INCORPORATED1:20-cv-6247-RLY-TAB
                                                               et al

FLORIDA SOUTHERN

  FLS         1       20í22660      Harris v. Cook Incorporated et al    1:20-cv-6248-RLY-TAB

ILLINOIS NORTHERN

  ILN         1       20í05504      Dougherty v. Cook Incorporated et al 1:20-cv-6249-RLY-TAB
  ILN         1       20í06068      Corvera v. Cook Incorporated et al   1:20-cv-6250-RLY-TAB
MARYLAND

  MD          8       20í02783      Howard v. Cook Incorporated et al    1:20-cv-6251-RLY-TAB
MASSACHUSETTS

  MA          1       20í11764      Hess v. Cook Incorporated et al      1:20-cv-6252-RLY-TAB

MICHIGAN EASTERN

  MIE         2       20í12744      Belleville v. Cook Incorporated et al 1:20-cv-6253-RLY-TAB
       Case 4:20-cv-01221-LPR Document 2 Filed 10/26/20 Page 3 of 3

OHIO NORTHERN

 OHN         5       20í02226      Malone v. Cook Incorporated et al     1:20-cv-6254-RLY-TAB

OKLAHOMA NORTHERN

 OKN         4       20í00477      Robinson v. Cook Incorporated et al   1:20-cv-6255-RLY-TAB

PENNSYLVANIA MIDDLE

 PAM         3       20í01812      Holmberg v. Cook Incorporated et al   1:20-cv-6256-RLY-TAB
UTAH

  UT         2       20í00609      Spight et al v. Cook Group et al      1:20-cv-6257-RLY-TAB
